Citation Nr: 0318826	
Decision Date: 08/04/03    Archive Date: 08/13/03

DOCKET NO.  02-02 309	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

Entitlement to service connection for a psychiatric 
disability, to include post-traumatic stress disorder (PTSD). 

Entitlement to service connection for hypertension, including 
as secondary to PTSD.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel




REMAND

On October 2, 2002, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  Ask the veteran to identify all VA 
and non-VA health care providers that 
have evaluated or treated him for a 
psychiatric disorder, to include post 
traumatic stress disorder, and/or 
hypertension since his separation from 
service.  Obtain records from each health 
care provider the veteran identifies.  

2.  The record indicates that the veteran 
was treated for post- traumatic stress 
disorder during the last 14 years by Dr. 
Stanley D. Smoote, 3400 Bissonnet, Suite 
195, Houston, Texas 77005. Concurrently 
with #1, make arrangements to obtain all 
treatment records, psychological 
assessments and evaluations and any the 
results of any psychological testing of 
the veteran performed since 1985.  

3.  Concurrently with #s 1 and 2, request 
the medical records of the veteran from 
the Social Security Administration.  

4.  Concurrently with #s 1 through 3, 
contact the National Personnel Records 
Center and any other appropriate records 
repository and obtain all of the 
veteran's service personnel records.  The 
desired records relate to active duty 
performed in the U.S. Army during the 
period from August 1967 to March 1969.  
If no such service personnel records can 
be found, or if they have been destroyed, 
ask for specific confirmation of that 
fact.  

5.  Concurrently with #s 1 through 4, 
send a development letter asking the 
veteran to give a comprehensive statement 
regarding his alleged stressors.  Ask the 
veteran to comment specifically about his 
service in Korea, as well as any other 
stressful situations he considers 
relevant. 

6.  After the development listed in 
numbers 4 and 5 has been completed to the 
extent possible, prepare a letter asking 
the U.S. Armed Services Center for 
Research of Unit Records (USASCRUR) to 
provide any available information that 
might corroborate the veteran's alleged 
in-service stressors.  Provide USASCRUR 
with copies of all service personnel 
records showing service dates, duties, 
and units of assignment; a copy of the 
veteran's Travel Board hearing testimony 
in July 2002; and a copy of the veteran's 
stressor statement (requested in 
paragraph #5).

7.  After completing the development 
listed in numbers 1 through 6 to the 
extent possible, make arrangements with 
the appropriate VA medical facility for 
the veteran to be afforded a psychiatric 
examination to determine the nature and 
etiology of any psychiatric disorder that 
may be present, to include post traumatic 
stress disorder.  Send the claims folder 
to the examiner for review.  The examiner 
must review the relevant evidence in the 
claims file, to include the requested 
stressor statement from the veteran and 
any response obtained from USASCRUR, and 
indicate that such was accomplished.  The 
psychiatrist must opine whether it is at 
least as likely as not that any 
psychiatric disability that is identified 
began during or is causally linked to 
service.  If and only if one or more of 
the veteran's claimed stressors are 
confirmed, the psychiatrist must also 
opine whether it is at least as likely as 
not that the veteran's post-traumatic 
stress disorder is causally related to 
the confirmed in-service stressor(s).  
All indicated tests should be performed.  

8.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	R. GARVIN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





